TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00121-CV


                                      In re Elizabeth Weston


                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                                             ORDER


PER CURIAM

               Relator Elizabeth Weston has filed an Opposed Motion for Emergency

Temporary Relief. See Tex. R. App. P. 52.1, 52.10(a). On May 4, 2021, we granted the motion

and temporarily stayed all proceedings in the trial court for thirty days, and we extended the stay

for an additional thirty days on June 3, 2021. We extend the temporary stay of all proceedings in

the trial court, pending further order of this Court. See id. 52.10(b).

               It is ordered on July 5, 2021.



Before Chief Justice Byrne, Justices Baker and Smith